UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 19, 2007 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) 000-52281 (Commission File Number) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-295-2244 Check the appropriate below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 1.01 Entry into a Material Definitive Agreement On November 19, 2007, Energy XXI Gulf Coast, Inc. an indirectwholly owned subsidiary of Energy XXI (Bermuda) Limited (the “Company”), the Company andthe otherguarantors named therein, each an indirect wholly owned subsidiary of the Company,amended itsAmended and Restated First Lien Credit Agreement.This First Amendment to theAmended and Restated First Lien Credit Agreement generally provides the following: 1. Increased the borrowing base from $425MM to $450MM with a further increase to $460MM upon certain circumstances; 2. Modified the commodity hedge limitations and minimum liquidity during certain periods; 3. Provided that the interest spread will increase by 15 basis pointsto the extent that commodity hedges exceed 90% of forecast proved developed producing production; and 4. Provided for new lenders to join the bank group. A copy of the First Amendment to Amended and Restated First Lien Credit Agreement is filed as Exhibit 10.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NO. ITEM 10.1 First Amendment to Amended and Restated First Lien Credit Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Energy XXI (Bermuda) Limited Dated: November 26, 2007 By /s/ David West Griffin Name: David West Griffin Title: Chief Financial Officer ExhibitIndex EXHIBIT NO. ITEM 10.1 First Amendment to Amended and Restated First Lien Credit Agreement
